Per Curiam.

The enlistment of Frost in the company of artillery exempted him from liability to train in the standing company, to which he would otherwise have belonged. This enlistment was not void on account of his minority, though voidable by himself, had he chosen to have avoided it. The law, having made eighteen years the *393age for military duty, necessarily gives the power at that age to enlist in any company, which is, in fact, a part of the militia. It is merely choosing the kind of militia service he would perform ; and to say, that the enlistment is not binding, would be to break up many independent companies, which may be considered the élite of the militia.

Proceedings quashed.

[See Sup. Rev. Stat., 1840, Chap. 92. — Ed.]